PER CURIAM:
George R. Asinc, appointed counsel for Anaissa Gerwald in this criminal appeal, *672has moved to withdraw from further representation of the appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the revocation of Gerwald’s supervised release and her revocation sentence are AFFIRMED. Gerwald’s motion for appointment of substitute counsel is DENIED.